Citation Nr: 0600337	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-24 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as    10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1983.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2004 rating action that denied a rating in excess 
of 10 percent for lumbosacral strain.  In June 2004, the 
veteran filed a Notice of Disagreement, the RO issued a 
Statement of the Case (SOC), and the veteran filed a 
Substantive Appeal.  The RO subsequently issued Supplemental 
SOCs (SSOCs) in July and September 2004 and March 2005.

In July 2005, the veteran testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005)), the Board 
finds that all development action needed to fairly adjudicate 
the claim on appeal has not been accomplished, and that 
further RO action on this claim is warranted.

Appellate review discloses that W. Felmly, M.D., noted in 
October 2003 that the veteran suffered an on-the-job injury 
at work in May 2002 when he slipped on a wet floor.  Lumbar 
spine X-rays revealed loss of disc height at L4-5, and 
magnetic resonance imaging indicated significant disc 
desiccation and a posterior disruption at the disc at L4-5.  
Discography of the lumbar canal in November 2003 showed a 
symptomatic disc at L4-5.  In February 2004, the veteran had 
low back surgery at the Palmetto Hospital with posterior 
lumbar antibody fusion screws.  

The veteran last underwent VA orthopedic examination of his 
low back in April 2004.  At that time, the examining 
physician noted that the veteran had recently undergone 
lumbar spine surgery in February and was currently in a 
recovery stage.  As such, the examiner was unable to assess 
the degree of the veteran's functional impairment, and 
recommended that he be reevaluated over one year 
postoperatively.

An August 2004 lumbar myelogram at the Palmetto Hospital 
revealed post-surgical changes and posterior spinal fusion at 
L4-5, as well as severe canal stenosis at L3-4 with a broad-
based disc bulge and ligamentum flavum hypertrophy.  

A November 2004 VA social work assessment discloses that, 
several months after the veteran's February lumbar fusion to 
correct a fractured vertebra, it was found that the vertebra 
above the fusion was fractured as well, and that surgery for 
that was scheduled for February 2005.  

During the July 2005 Board hearing, the veteran testified 
that he underwent a lumbar myelogram earlier that month at 
the Baptist Hospital in Columbia, South Carolina; that he was 
currently receiving treatment for his back at the VA Medical 
Center (VAMC) in Columbia, South Carolina; and that back 
surgery was planned in the future at the Lexington Hospital 
in Lexington, South Carolina.  

The veteran and his representative have requested a new VA 
examination because the most recent April 2004 VA examiner 
was unable to assess the degree severity of his functional 
low back impairment.  Given that fact, and in light of the 
additional evidence noted above, the Board agrees that the 
current record is insufficient to decide the claim, and that 
a new VA orthopedic examination, with contemporaneous medical 
findings, is needed.  See 38 U.S.C.A. § 5103A.  On 
examination, the physician indicate whether it is possible to 
separate symptoms of the veteran's nonservice-connected 
lumbar degenerative disc disease (DDD) from those of the 
service-connected lumbosacral strain.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected one, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
veteran's service-connected disability).   

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, shall result in denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the pertinent VA 
medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding medical records of his treatment 
and/or evaluation for the low back at the Columbia VAMC from 
November 2004 to the present time.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
also points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records must continue until either the records 
are received, or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1). 

The RO should also request that the veteran provide specific 
authorization to enable it to obtain all records of his 
treatment and/or evaluation for the low back at the Baptist 
Hospital in Columbia, South Carolina and the Lexington 
Hospital in Lexington, South Carolina.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Columbia VAMC copies of all outstanding  
records of the veteran's evaluation 
and/or treatment for the low back, from 
November 2004 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  The RO should request that the 
veteran provide authorization to enable 
it to obtain all records of his 
evaluation and/or treatment of the low 
back at the Baptist Hospital in Columbia, 
South Carolina (to specifically include a 
report of a July 2005 lumbar myelogram), 
and at the Lexington Hospital in 
Lexington, South Carolina.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo orthopedic 
examination of his low back, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should reflect 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies, including X-rays, 
should be accomplished (with all findings 
made available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should conduct range of 
motion testing of the low back (expressed 
in degrees, with standard ranges provided 
for comparison purposes).  The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's lumbosacral strain.  If pain on 
motion is observed, he should indicate 
the point at which pain begins.  He 
should also indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the low back due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, he 
should express such functional loss in 
terms of additional degrees of limited 
motion of the low back.

The physician should also indicate 
whether there is any ankylosis of the 
spine, and if so, whether it is favorable 
or unfavorable, and the extent of such 
ankylosis.  The examiner should also 
specifically note whether the veteran has 
an abnormal gait, and/or abnormal spinal 
contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

In rendering the above-referenced 
findings, the examiner should, to the 
extent possible, distinguish the symptoms 
of the service-connected lumbosacral 
strain from those attributable to 
nonservice-connected lumbar DDD; however, 
if it not medically possible to do so, 
the examiner should clearly so state, and 
indicate that the findings are indicate 
of overall lumbar spine impairment.  

The physician should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the veteran fails to report 
for the scheduled orthopedic examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
and legal authority.   

8.  Unless the claim is granted to the 
veteran's satisfaction, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
current determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West,     12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


